                                                                                                                                Page 1 of 6




                                                 UNITED STATES DISTRICT COURT
                                                  MIDDLE DISTRICT OF FLORIDA
                                                      FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                                                Case Number: 2:17-cr-61-FtM-38MRM

ANDRE BERNARD                                                                     USM Number: 69158-018

Date of Original Judgment: 2/7/ 2018                                              Andrew J. Levander, Retained
Date of First Amended Judgment: 2/13/2018                                         1095 Avenue of the Americas (27th Floor)
Date of Second Amended Judgment: 10/21/2019                                       New York, NY 10036

                                                            THIRD AMENDED1
                                                  JUDGMENT IN A CRIMINAL CASE
Defendant pleaded guilty to Counts One and Two of the Information. Defendant is adjudicated guilty of these offenses:

                                                                                                              Date Offense      Count
               Title & Section                                 Nature of Offense                               Concluded      Number(s)

              18 U.S.C. § 1349                        Conspiracy to Commit Wire Fraud                         May 31, 2014      One

         42 U.S.C. § 7413(c)(2)(A);                    False Statements (Clean Air Act)                   November 11, 2013     Two
               18 U.S.C. § 2

Defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


IT IS ORDERED that Defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change
in the defendant’s economic circumstances.

                                                                        Date of Imposition of Judgment:

                                                                        February 6, 2018


                                                                                                                                          _
                                                                        _____________________________________
                                                                        SHERI POLSTER CHAPPELL
                                                                        UNITED STATES DISTRICT JUDGE

                                                                        April __6___, 2020
»




1
    Judgment amended only to reflect the reduction in sentence, as per the Court’s Order of March 27, 2020 (Doc. 128).




AO 245B (Rev. 02/18) Judgment in a Criminal Case
                                                                                                                   Page 2 of 6


Andre Bernard
2:17-cr-61-FtM-38MRM

                                                   IMPRISONMENT

        Defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of 33-MONTHS, such terms consists of 33 months as to Count 1, and 24 months as to Count 2, all such terms to run
concurrently.

         The Court makes the following recommendations to the Bureau of Prisons:

              •   Incarceration in a facility close to home Otisville, NY (FPC Otisville (NY)).

              •   The Court recommends that the Bureau of Prisons continue to care for the defendant using his
                  current regime of medications, unless clinically contradicted.

         Defendant shall surrender to the United States Marshal for this district before 2:00 PM on May 7, 2018.




                                                        RETURN
I have executed this judgment as follows:




Defendant delivered on ____________________ to ______________________________________


at _________________________________________________, with a certified copy of this judgment.



                                                                _______________________________________________
                                                                           UNITED STATES MARSHAL


                                                          By: ________________________________________________
                                                                              Deputy U.S. Marshal




AO 245B (Rev. 02/18) Judgment in a Criminal Case
                                                                                                                Page 3 of 6


Andre Bernard
2:17-cr-61-FtM-38MRM

                                                    SUPERVISED RELEASE
        Upon release from imprisonment, you will be on supervised release for a term of 3-YEARS, such term consists of
3 years as to Count 1 and 1 year as to Count 2, all such terms to run concurrently.


                                                   MANDATORY CONDITIONS
1.       You must not commit another federal, state or local crime.
2.       You must not unlawfully possess a controlled substance.
3.       You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15
         days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             • The above drug testing condition is suspended, based on the court’s determination that you pose a low
                 risk of future substance abuse.
4.       Defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute
         authorizing a sentence of restitution.
5.       Defendant shall cooperate in the collection of DNA, as directed by the probation officer.

        The defendant shall comply with the standard conditions that have been adopted by this court as well as any other
conditions on the attached page.




AO 245B (Rev. 02/18) Judgment in a Criminal Case
                                                                                                                      Page 4 of 6


Andre Bernard
2:17-cr-61-FtM-38MRM

                                     STANDARD CONDITIONS OF SUPERVISION
As part of Defendant’s supervised release, Defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for Defendant’s behavior while on
supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about, and
bring about improvements in Defendant’s conduct and condition.

1.       Defendant must report to the probation office in the federal judicial district where Defendant is authorized to reside
         within 72 hours of Defendant’s release from imprisonment, unless the probation officer instructs Defendant to report
         to a different probation office or within a different time frame.
2.       After initially reporting to the probation office, Defendant will receive instructions from the court or the probation
         officer about how and when Defendant must report to the probation officer, and Defendant must report to the
         probation officer as instructed.
3.       Defendant must not knowingly leave the federal judicial district where Defendant is authorized to reside without first
         getting permission from the court or the probation officer.
4.       Defendant must answer truthfully the questions asked by Defendant’s probation officer
5.       Defendant must live at a place approved by the probation officer. If Defendant plans to change where Defendant
         lives or anything about Defendant’s living arrangements (such as the people Defendant lives with), Defendant must
         notify the probation officer at least 10 days before the change. If notifying the probation officer in advance is not
         possible due to unanticipated circumstances, Defendant must notify the probation officer within 72 hours of
         becoming aware of a change or expected change.
6.       Defendant must allow the probation officer to visit Defendant at any time at Defendant’s home or elsewhere, and
         Defendant must permit the probation officer to take any items prohibited by the conditions of Defendant’s
         supervision that the probation officer observes in plain view.
7.       Defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation
         officer excuses Defendant from doing so. If Defendant does not have full-time employment Defendant must try to
         find full-time employment, unless the probation officer excuses Defendant from doing so. If Defendant plans to
         change where Defendant works or anything about Defendant’s work (such as Defendant’s position or Defendant’s
         job responsibilities), Defendant must notify the probation officer at least 10 days before the change. If notifying the
         probation officer at least 10 days in advance is not possible due to unanticipated circumstances, Defendant must
         notify the probation officer within 72 hours of becoming aware of a change or expected change.
8.       Defendant must not communicate or interact with anyone Defendant knows is engaged in criminal activity. If
         Defendant knows someone has been convicted of a felony, Defendant must not knowingly communicate or interact
         with that person without first getting the permission of the probation officer.
9.       If Defendant is arrested or questioned by a law enforcement officer, Defendant must notify the probation officer
         within 72 hours.
10.      Defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous
         weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death
         to another person, such as nunchakus or tasers).
11.      Defendant must not act or make any agreement with a law enforcement agency to act as a confidential human
         source or informant without first getting the permission of the court.
12.      If the probation officer determines that Defendant poses a risk to another person (including an organization), the
         probation officer may require Defendant to notify the person about the risk and Defendant must comply with that
         instruction. The probation officer may contact the person and confirm that Defendant has notified the person about
         the risk.
13.      Defendant must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.


Defendant’s Signature:                                                               Date:


AO 245B (Rev. 02/18) Judgment in a Criminal Case
                                                                                                                Page 5 of 6


Andre Bernard
2:17-cr-61-FtM-38MRM

                             ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

1.       Defendant shall participate in a mental health treatment program (outpatient and/or inpatient) and follow the
         probation officer’s instructions regarding the implementation of this court directive. Further, Defendant shall
         contribute to the costs of these services not to exceed an amount determined reasonable by the Probation Office’s
         Sliding Scale for Mental Health Treatment Services.

2.       Defendant shall provide the probation officer access to any requested financial information.

3.       Defendant shall cooperate in the collection of DNA as directed by the Probation Officer.

4.       The mandatory drug testing requirements of the Violent Crime Act are waived.




AO 245B (Rev. 02/18) Judgment in a Criminal Case
                                                                                                                                               Page 6 of 6


Andre Bernard
2:17-cr-61-FtM-38MRM

                                                   CRIMINAL MONETARY PENALTIES
       Defendant shall pay the following total criminal monetary penalties under the schedule of payments set forth in
the Schedule of Payments.
                            Assessment                     JVTA Assessment 2                       Fine                      Restitution

TOTALS                         $200.00                                $0                            $0                     $18,840,115.50

             Defendant shall make restitution (including community restitution) to the following payees in the amount listed
             below. The Court finds that he defendant does not have the ability to pay interest and the Court waives the interest
             requirement for restitution.

             If Defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
             specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. §
             3664(i), all nonfederal victims must be paid in full prior to the United States receiving payment.

             Name of Payee                            Total Loss**                 Restitution Ordered

U.S. Department of the Treasury                      18,840,115.50                     $18,840,115.50
                                                         SCHEDULE OF PAYMENTS
             Special assessment shall be paid in full and is due immediately.

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
are made to the clerk of the court, unless otherwise directed by the court, the probation officer, or the United States attorney.

While in the Bureau of Prisons custody, you shall either (1) pay at least $25 quarterly if you have a non-Unicor job or (2)
pay at least 50% of his monthly earnings if you have a Unicor job. Upon release from custody, you shall pay restitution at
the rate of 10% of your net monthly income per month. At any time during the course of post-release supervision, the victim,
the government, or the defendant, may notify the Court of a material change in the defendant’s ability to pay, and the Court
may adjust the payment schedule accordingly.

Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of
prosecution and court costs.

                                                                 Joint and Several
        Restitution shall be paid jointly and severally as to $14,479,391.00 with as yet unindicted co-conspirators. For the
remaining $4,360,424.50 with: Thomas Davanzo and Robert Fedyna (Middle District of Florida, Docket No. 2:15-cr-141-
38MRM); Scott Johnson (Eastern District of Washington, Docket No. 4:15-cf-6042-SMJ); Donald Homes (Eastern District
of Washington, Docket No. 4:15-cr-6044-SMJ); Nancy Bush-Estes (Eastern District of Washington, Docket No. 4:15-cr-
6047-SMJ); and Richard Estes (Eastern District of Washington, Docket No. 4:15-cr-6048-SMJ).

                                                                    FORFEITURE
         Defendant shall forfeit to the United States those assets previously identified in the Order of Forfeiture, that are
subject to forfeiture.

2
     Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
**
     Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
     September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
